Mr. Chief Justice Alvey
delivered the opinion of the Court:
In the several foregoing cases, it has been stipulated and agreed that the determination thereof shall follow and be *288the same as the determination of No. 1056, the case of United States v. Lewis Davis, just decided. As that case is reversed and remanded to the court below, the same judgment will be entered in the several above-entitled cases; and it is so-ordered.

Orders appealed from reversed and causes remanded.

Mr. Justice Shepard dissented.